Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
Please submit a completed power of attorney form along with the response to this office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2021 has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the hydraulic axis is configured so that the first control valve isolates the main accumulator from the first line” as claimed in claim 3 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Since there are other conduits that allow applicant’s main accumulator 11 to be fluidly connected to first line 20 such as line 28 and valve 7, and line 25 and pump 4a to line 24 and valve 6, etc. There are many indirect fluid connections therefore the single valve 9 cannot be said to “isolate” main accumulator 11 from line 20.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Interpretation
Applicant’s specification paragraph [001] defines a hydraulic axis as: A hydraulic axis is a hydraulic device that includes an actuator in the form of a hydraulic cylinder, and a hydraulic or electro-hydraulic control arrangement or circuit that actuates the actuator with hydraulic fluid.
Applicant’s specification distinguishes between a reservoir and an accumulator by specifying that a reservoir is unpressurized (at atmospheric pressure) and an accumulator is pressurized above atmospheric pressure. Applicant’s paragraph [0028] states “in the hydraulic circuit 102, the hydraulic fluid volume is closed without an atmospherically vented reservoir”. However, this does not appear to constitute a special definition, and reciting a mere accumulator in the claims may be interpreted to include a reservoir that accumulates fluid absent further limitations relating to the accumulator.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 14, it is unclear whether or the recitation in the preamble of “providing energy storage in a closed hydraulic circuit and reservoir-free hydraulic 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherney (US 7325398) in view of Sugano (US 10400802).
	Regarding claim 1, Cherney discloses:
1. A closed hydraulic circuit including a hydraulic axis, the hydraulic axis comprising: an actuator (120) comprising a cylinder (122), a piston (121b) disposed in the cylinder that segregates an interior space of the cylinder into two chambers (120a, 120b), and a rod (121) having a first end that is connected to the piston, and a second end that is configured to be connected to a load (see 121a, 123, 110); a bidirectional hydraulic main pump (111) driven to pump hydraulic fluid through the hydraulic circuit, pressure connections of the main pump connected via a first line (line including 113) and a second line (line including 112) to the respective chambers of the actuator such that the rod is configured to extend and retract depending on a direction of flow of the 
Cherney does not disclose an electric motor driving the bidirectional main pump. (or a main accumulator in the form of a low pressure accumulator but claim 1 does not require this feature because a tank or reservoir meets the limitation of a “main accumulator” absent further limitations pertaining to the pressure because a tank and reservoir accumulates fluid).
However, Sugano discloses a hydraulic system in which a bidirectional pump drives a cylinder actuator similar to Cherney and the present application and therefore constitutes analogous art. Sugano teaches that the drive source for driving the pumps may be an electric motor or engine (Sugano Col. 5 lines 14-27) as is well known in the art. 


The combination of Cherney in view of Sugano further renders obvious:
 2. The hydraulic axis of claim 1, wherein the hydraulic axis is switched between the first operating mode and the second operating mode by controlling the first control valve and the second control valve (retraction mode and extension mode or float mode are operated by actuating first and second control valves 130 and 116).
3. The hydraulic axis of claim 2, wherein when the hydraulic axis is configured so that the first control valve permits hydraulic fluid to flow to the main accumulator and the second control valve is closed, the hydraulic axis operates in the first operating mode, and when the hydraulic axis is configured so that the first control valve isolates the main accumulator from the first line and the second control valve is open, the hydraulic axis operates in the second mode (in the first operating mode of Cherney, during the float operation mode, valve 130 is opened to permit flow to the main accumulator 160 and second control valve 116/117 is closed; in the second operating mode of Cherney during the extension operation mode, valve 130 isolates the main accumulator from the first line that includes 112 in a manner consistent with applicant’s disclosure because 
4. The hydraulic axis of claim 1, wherein the energy storage accumulator is configured to store a variable amount of energy during each actuation cycle of the actuator (depending on the load applied, and the position from which retraction of actuator 120 begins, the accumulator stores a variable amount of energy during each actuation cycle of the actuator).
5. The hydraulic axis of claim 1, wherein an amount of energy stored in the energy storage accumulator is varied in correspondence with variations of load applied to the rod (depending on the load applied, and the position from which retraction of actuator 120 begins, the accumulator stores a variable amount of energy during each actuation cycle of the actuator).
9. The hydraulic axis of claim 1, wherein the actuator is a differential area actuator having a single rod (actuator 120 is a differential area actuator due to its single rod 121).
11. The hydraulic axis of claim 1, wherein when the hydraulic axis is in the second operating mode and hydraulic fluid is stored under pressure in the energy storage accumulator, a pressure drop across the pressure connections of the main pump is reduced (energy is stored in accumulator which would cause reduced pressure drop across the main pump connections in manner similar to applicant’s system which achieves the reduces pressure drop by storing energy in the accumulator).
.

Claim 1-5, and 7-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherney in view of Sugano as applied to claim 1 above, and further in view of Tikkanen et al. (US 8079436), hereinafter ‘Tikkanen’.
Regarding claims 7, 8, 10, 12, 14-19, the combination of Cherney and Sugano fails to disclose a main accumulator in the form of a low pressure accumulator that is not a tank or reservoir at atmospheric pressure.
However, Tikkanen discloses a hydraulic system using accumulators, bidirectional pumps, and hydraulic cylinder actuators similar to Cherney and the present application and therefore constitutes analogous art. Tikkanen Col. 5 teaches that a hydraulic tank/reservoir may be replaced by a low pressure accumulator to provide the benefit of having a slight pressure so that even when drawing in a large volume flow, sufficient admission pressure exists in each case to avoid cavitation on the suction side of the charge pump, which also enables pumps to be used that are normally unsuitable for sucking in pressure medium independently from a pressure-less tank volume due to their low suction capacity. Tikkanen also teaches the technique of a pump sucking fluid from the low pressure accumulator to charge a high pressure accumulator during regeneration of a lowering of a load of the hydraulic cylinder actuator to store energy for later use, thereby increasing system efficiency (Tikkanen Col. 5).

The combination of Cherney, Sugano, and Tikkanen further renders obvious:
7. The hydraulic axis of claim 1,wherein when the hydraulic axis is in the first operating mode, the hydraulic axis is configured to actuate the actuator via the hydraulic circuit in which hydraulic fluid in the hydraulic circuit is driven by the main pump, excess hydraulic fluid from the actuator is stored at low pressure in the main accumulator, and the energy storage accumulator is isolated from the hydraulic circuit (Cherney first operating mode being actuator extension mode, the pump 111 drives the fluid to the appropriate hydraulic chamber and excess fluid from excessive pressure is released through relief valve 131 and into the low pressure accumulator that has replaced reservoir 160 in light of the modification by Tikkanen), and
when the hydraulic axis is in the second operating mode, the hydraulic axis is configured to actuate the actuator via the hydraulic circuit in which hydraulic fluid in the hydraulic circuit is driven by the main pump, the main accumulator is isolated from the hydraulic circuit, and excess hydraulic fluid from the actuator is stored at high pressure in the energy storage accumulator (Cherney second operating mode being retraction mode, the pump 111 dries the fluid to the appropriate hydraulic chamber and valve 116 is open for fluid to be stored in the energy storage accumulator 115, see Col. 3-4).

10. The hydraulic axis of claim 1, wherein the hydraulic axis is free of vents and hydraulic fluid reservoirs (in light of the modification by Tikkanen, the modified system of Cherney would be free of hydraulic fluid reservoirs because the only hydraulic fluid reservoir 160 has been replaced by a low pressure accumulator, and would be free of vents because Cherney is a closed system).
12. The hydraulic axis of claim 1, wherein the main accumulator is configured to store hydraulic fluid under a first pressure, and the energy storage accumulator is configured to selectively store fluid under a second pressure that is higher than the first pressure (the implemented low pressure accumulator that has replaced the reservoir 160 of Cherney in light of the modification by Tikkanen would store fluid at a pressure lower than the pressure of the energy storage accumulator 115 because the energy storage accumulator is on the high pressure side and stores relatively high pressurized fluid while the low pressure accumulator is for relatively lower pressures on the low pressure side of the hydraulic circuit).

the hydraulic system comprising an electric motor; an actuator comprising a cylinder, a piston disposed in the cylinder that segregates an interior space of the cylinder into two chambers, and a rod having a first end that is connected to the piston, and a second end that is configured to be connected to a load a bidirectional hydraulic main pump driven by the electric motor to pump hydraulic fluid through the hydraulic circuit, pressure connections of the main pump connected via a first line and a second line to the respective chambers of the actuator such that the rod is configured to extend and retract depending on a direction of flow of the hydraulic fluid through the main pump; a main accumulator connected to the first line via a third line; a first control valve disposed in the third line between the first line and the main accumulator; an energy storage accumulator connected to the first line via a fourth line; a second control valve disposed in the fourth line between the first line and the energy storage accumulator; and a charge pump connected to the second line (all limitations above have been addressed in claim 1, electric motor has been implemented in light of Sugano), 
the method comprising transferring oil from the main accumulator to the energy storage accumulator via the charge pump (Since Tikkanen discloses transferring oil from the low pressure main accumulator 35 to the high pressure energy storage accumulator 11 via a charge pump 12 to store energy during braking or lowering of a 
15. The method of claim 14, wherein the hydraulic system is switchable between a first operating mode that is free of energy storage in the energy storage accumulator, and a second operating mode in which energy is stored in the energy storage accumulator (see claim 1 for equivalent limitation mapping and discussion).
16. The method of claim 15, wherein the hydraulic system is switched between the first operating mode and the second operating mode by controlling the first control valve and the second control valve (see claim 2 for equivalent limitation mapping and discussion).
17. The hydraulic axis of claim 15, wherein when the hydraulic system is configured so that the first control valve permits hydraulic fluid to flow to the main accumulator and the second control valve is closed, the hydraulic system operates in the first operating mode, and when the hydraulic system is configured so that the first control valve isolates the main accumulator from the first line and the second control valve is open, the hydraulic system operates in the second mode (see claim 3 for equivalent limitation mapping and discussion).

19. The method of claim 14, wherein an amount of energy stored in the energy storage accumulator is varied in correspondence with variations of load applied to the rod (see claim 5 for equivalent limitation mapping and discussion).

Claims 1-5, 9, 11, 13 are rejected in the same manner as previously discussed under Cherney in view of Sugano, with the only difference being the reservoir 160 of Cherney has been replaced by a low pressure accumulator as taught by Tikkanen. Thus, claims 1-5 and 7-19 are rendered obvious by Cherney in view of Sugano and Tikkanen.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherney in view of Sugano and Tikkanen as applied to claims 1-5 and 7-19 above, and further in view of Otremba et al. (US 5568766), hereinafter ‘Otremba’.
	Regarding claim 6, the combination of Cherney, Sugano, and Tikkanen renders obvious the hydraulic axis of claim 1, and further discloses a charge pump (Cherney, charge pump 141), but do not disclose wherein the charge pump is driven by a second electric motor, the second motor having variable speed, the charge pump configured to control the pressure of hydraulic fluid stored in the energy storage accumulator.
However, Otremba discloses a hydraulic system including a bidirectional pump, accumulator, and charge pump similar to Cherney and the present application and 
Since utilizing a separate electric motor to drive a system charge pump is a known configuration in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the system of Cherney in view of Sugano, and Tikkanen to have the charge pump 141 of Cherney to be driven by a second electric motor, the second motor having variable speed, the charge pump configured to control the pressure of hydraulic fluid stored in the energy storage accumulator as taught by Otremba as a mere matter of applying a known technique to a known system to yield only the predictable result of a functioning charge pump that is adjustable independently from the other pumps which one of ordinary skill in the art would recognize as a benefit because the charge pump is now able to be controlled as needed independently from the bidirectional pump which would improve system operation flexibility.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kang et al. (US 9719587) discloses a pertinent closed circuit system having an accumulator and bidirectional pump with controls valves
Hiraki et al. (US 6962050) discloses a pertinent closed circuit system having an accumulator and bidirectional pump with and electric motor drive source 
Helbig et al. (US 9850916) discloses a pertinent closed circuit system having a low and high pressure accumulator and bidirectional pump that is free of reservoirs and vents
Giorgio Bort et al. (US 2019/0270369) discloses pertinent high and low pressure accumulators with control valves in a hydraulic circuit having a bidirectional pump and a hydraulic cylinder actuator
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163. The examiner can normally be reached M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        December 30, 2021